Citation Nr: 1515352	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Louisville, Kentucky Department of Veterans' Affairs (VA) Regional Office (RO) which denied service for depression and hepatitis in July 2011 and PTSD in November 2011.  The Veteran's record is now in the jurisdiction of the Columbia, South Carolina RO.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the PTSD and depression claims are characterized as one of service connection for a psychiatric disability, however diagnosed.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2015.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hepatitis C was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.



CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met by correspondence dated in January 2011 (depression and hepatitis C) and September 2011 (PTSD). 

The Veteran's service personnel records and pertinent treatment records have been secured.  Notably, during his January 2015 videoconference hearing, he testified that a "blood sample" was taken, he was told his "blood count was low" and he gave blood samples every Friday for "maybe" 4 months in 1977, 1978 or 1979 in connection with treatment for an automobile accident.  The treatment records in connection with the automobile accident have not been obtained; however, inasmuch as the Veteran has reported that hepatitis C was not diagnosed until 2010 and the earliest treatment in connection with the automobile accident would have been 3 years after service, such records would not support the Veteran's claim and a remand to obtain them is not necessary.

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim of service connection for hepatitis C.  The Board has considered whether an examination is necessary.  However, absent any competent (medical) evidence suggesting that the Veteran's hepatitis C may be etiologically related to his service, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In December 2010, the Veteran filed a claim for service connection for hepatitis C.  He claims that he was exposed to hepatitis C virus during service because he lived with service members who used intravenous drugs.  Notably, he did not claim that he was stuck with infected needles during service (during his January 2014 videoconference hearing, he testified that he thinks he got stuck but does not know).  See January 2015 videoconference hearing transcript and VA mental health and hepatology treatment records.  The Veteran also testified that, although a doctor took a blood sample to the lab and he gave blood samples every Friday for "maybe" 4 months in 1977, 1978 or 1979 in connection with treatment for an automobile accident, hepatitis C was not diagnosed until 5 years previously (i.e., 2010).  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to liver problems, including hepatitis C.

VA treatment records reflect that the Veteran tested positive for the hepatitis C antibody in January 2007 (these records note that he was first notified that he has the hepatitis C virus in February 2007).  These treatment reports also note that he "may have been exposed to virus through drug inhalation in the 70's" and "he did interact with prostitutes while in military."  

It is not in dispute that the Veteran has hepatitis C.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to hepatitis C.  The earliest post service notation of hepatitis C does not suggest that it was manifested prior to January 2007 (33 years after service separation) and it is not alleged that hepatitis C was shown prior to this date.  Accordingly, service connection for hepatitis C on the basis that such became manifest in service and persisted is not warranted.

Instead, the Veteran alleges that his hepatitis C is otherwise due to his service, specifically as due to his to living with service members who used intravenous drugs.  In addition, VA treatment records note that the Veteran has reported that he "did interact with prostitutes while in service."  However, he has not specifically claimed that he was stuck with infected needles during service (he testified that he thinks he got stuck but does not know) and there is no evidence in the record/STRs to corroborate his exposure to blood products through intercourse with prostitutes (such as treatment for STDs).  

Furthermore, post service treatment records provide no indication or suggestion that the Veteran's hepatitis C may somehow otherwise be related to his service.  The only evidence in the record that relates his hepatitis C to his service consists of the Veteran's own opinions.  He is a "layperson" and does not allege he has any medical expertise.  While a layperson may be competent to observe symptoms including pain, the diagnosis and etiology of an insidious process such as hepatitis C are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature in support of his allegations.  In the absence of evidence of onset of related symptoms in service and continuity of such symptoms thereafter, his unexplained and unsupported (by medical evidence) statements alleging a nexus between his service and hepatitis C manifested 33 years later do not merit any probative value.  The Board finds that the lengthy interval between service and the initial diagnosis of hepatitis C weighs against a finding of service connection. 

Insofar as the VA treatment records suggest that the Veteran's hepatitis C is the result of his "drug inhalation in the 70's," it is noted that, because illegal drug use is considered to be willful misconduct, it cannot be the basis for a grant of service connection.  See 38 U.S.C.A. § 1110.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for hepatitis C and the appeal must be denied.


ORDER

Service connection for hepatitis C is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for a psychiatric disorder, to include PTSD and depression.  

First, review of the record suggests that the Veteran's claims file is incomplete.  Specifically, a Counseling Record-Personal Information form received from the Veteran in August 1983 (in connection with educational and vocational planning) notes that he has a nervous condition and sometimes has to go to the hospital.  VA treatment records note his recollection of being hospitalized for a "nervous breakdown" in 1975 and 1977.  In addition, the Veteran testified that he was hospitalized for a "nervous breakdown" in 1977 at McLeod Hospital in Florence, South Carolina and received mental health treatment at Greenwood Park and Columbia, South Carolina.  As such records may contain pertinent information that is critical to the Veteran's claim, and are constructively of record, they must be secured.

A September 2011 letter from the RO asked the Veteran to complete and return a questionnaire providing specific details of the stressful incident(s) in service that resulted in his PTSD, identify all VA and private psychiatric treatment he had received, and submit records of private treatment or authorize VA to obtain such records on his behalf.  Notwithstanding the Veteran's assertions that his stressor event was living with service members who used intravenous drugs; review of the record shows that he has not completed the requested questionnaire.  

Further, the Veteran has not been afforded a VA examination in connection with his psychiatric disability claim.  The record includes evidence of diagnoses of PTSD and depression and a June 2013 statement from a VA Nurse Practitioner-Mental Health at the VA Community Based Outpatient Clinic in Florence, South Carolina which states that the Veteran "is being treated for depression and anxiety related to his military service."  Although this statement is not accompanied by an explanation of rationale; inasmuch as it suggests that the Veterans psychiatric disorder is related to his military service, the low threshold standard as to when an examination to secure a nexus opinion is necessary is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the dates, names and addresses of all medical care providers who treated him for mental health complaints since his September 1974 separation from service, and to provide the releases necessary for VA to secure records of all such private evaluations or treatment.  The Board is particularly interested in mental health treatment records from McLeod Hospital in Florence, South Carolina, Greenwood Park and Columbia, South Carolina.  All updated VA mental health treatment records should be obtained.  

2.  The AOJ should contact the Veteran and ask him to complete the PTSD Questionnaire setting forth specific stressful events that occurred during his military service that he claims is the cause of his PTSD.

3.  The AOJ should seek verification of all stressor events for which there is sufficient information to secure verification.  The AOJ should make a formal determination as to what (if any) alleged stressor event(s) in service is/are corroborated.

4.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability.  The Veteran's record (to specifically include this remand and the AOJ's formal finding of what (if any) stressor event is corroborated ) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event (if any is found by the AOJ)?  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(b)  As to each acquired psychiatric disability other than PTSD diagnosed, please indicate whether such entity is at least as likely as not (a 50 % or better probability) related to the Veteran's military service/events or manifestations noted therein.  The opinion should specifically reflect consideration of the June 2013 statement from the Nurse Practitioner-Mental Health in support of the Veteran's claim.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  

5.  After all additional necessary development has been accomplished (including ensuring the adequacy of the VA examination report), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


